The parties hereto have stipulated that the same questions involved in No. 9008, One Cadillac Automobile et al. v. State,68 Okla. 116, 172 P. 62, are involved herein, and that the same judgment should be rendered in this court in this case as in No. 9008.
It is therefore ordered that this cause be and the same is hereby reversed and remanded, with instructions to restore the automobile to person entitled to possession thereof for the reasons stated in the decision in said cause No. 9008, this day decided.
All the Justices concur, except BRETT, J., who dissents. *Page 110